DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/11/2022 has been entered.  
4.	Currently claims 1-20 have been canceled; and new claims 21-36 have been added. Therefore, claims 21-36 are pending in this application.  
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 21-36 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering the current claims, the following claimed limitations recite an abstract idea:  
-	an information label, the information label corresponding to cleaning product and having abbreviated information comprising a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product and including an alpha-numerical representation of a numbered step of the step-by-step order of use of the product, an icon corresponding to a represented activity of the numbered step, and an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step; wherein the information label display horizontal visual alignment of the alpha-numerical representations of the numbered steps of the step-by-step order of use of the products (per claim 21);


-	training materials for each of the cleaning products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, the training materials being complimentary to the information labels to explain and give additional substance to the abbreviated information on the labels 
(per claim 23);
- 	a product description for the cleaning product contained within the product container (per claim 24); 
-	the product description is provided in at least two different languages  (per claim 25);
-	 the product description is in a font or type that is the largest font or type on the label (per claim 26);
-	each of the icons comprises a drawing that conveys the action to be taken or not to be taken for each of the numbered steps (per claim 27); 
-	the icon description corresponding to each of the steps is provided in at least two different languages (per claim 28); 
-	an information label, each information label corresponding to cleaning product and having abbreviated information comprising a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product and including an alpha-numerical 
representation of a numbered step of the step-by-step order of use of the product, an icon corresponding to a represented activity of the numbered step, and an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step; wherein the information label display horizontal visual alignment of the alpha-numerical representations of the numbered steps of the step-by-step order of use of the products (per claim 31);
-	providing training materials, for each of the cleaning products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, the training materials being complimentary to the information labels to explain and give additional substance to the abbreviated information on the labels 
(per claim 31); 
-	the information label further includes a product description for the cleaning product contained within the product container (per claim 32);
-	the product description is provided in at least two different languages (per claim 33);
-	the product description is in a font or type that is the largest font or type on the label (per claim 34);
-	each of the icons comprises a drawing that conveys the action to be taken or not to be taken for each of the numbered steps (per claim 35);
-	the icon description corresponding to each of the steps is provided in at least two different languages (per claim 36).
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching or following instructions, wherein training is provided to a user(s) regarding recommended use of cleaning product(s), etc.  

(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional elements, wherein a plurality of product containers, each container containing a product; and wherein a label that contains textual and/or pictorial information is affixed to an exterior surface of the container, thereby making the information visible. In addition, per claims 22 and 30, two or more product containers are considered to have different shapes and sizes; and wherein, per claims  23 and 31, a website is utilized as means to provide training materials.  
Accordingly, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.  The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional element(s) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Even considering the use of a computing device to access the website recited per claims 23 and 31, the computing 
device is serving merely to perform conventional computer functions (e.g. the computing device is utilized to access a website over the Internet; and thereby the computing device presents training materials or information regarding the products, etc.). 
It is also worth noting that the original disclosure or the specification does not encompass any subject matter that amounts to an “inventive concept”. Instead, it is describing subject matter directed to conventional activity in the art; such as: 
providing janitorial and/or cleaning products, wherein each product involves a label (i.e. printed matter) that describes the recommended use of the product ([0025], [0029]-[0032], etc.); 
selling janitorial and cleaning products via a distributer, and/or e-commerce and retail sales ([0028]); 
utilizing conventional devices (via a phone, video or a website) to get support from a distributer regarding the products, and/or to access training materials regarding the products ([0026], [0027], [0043] to [0045],  etc.); 
complementing the product labels by providing visual and support materials, such as: brochures, posters, product information sheet ([0039 to [0042]), etc.     
It is further worth to note that the implementation of conventional elements, including textual and/or pictorial materials and/or labels to provide information related to a product(s), including recommended use of cleaning product(s), etc., is directed to a well-understood, routine or conventional activity in the art (e.g. see (i) US 5,851,117: FIG 1 to FIG 8; (ii) US 5,145,377: FIG 1 to FIG 3 and col.3 lines 30-42).
Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. The observations above confirm that the current claims fail to amount to “significantly more” than an abstract idea.
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 08/11/2022). The arguments are not persuasive. Applicant argues, 
Applicant's new independent Claim 21 is directed to a system for training and guiding a user in recommended use of cleaning products. In this regard, unlike a manufacturer label in which each product container includes a label providing directions/instructions for the particular product contained within the container, Applicant's system is designed to provide a label system for training and guiding users in the recommended use of a different cleaning products in a consistent/repeatable manner. 
In this regard, the claimed system includes a plurality of product containers with each product container including a cleaning product contained within the product container and an information label affixed to an exterior surface of the product container. The information label corresponds to the cleaning product contained within the product container and includes abbreviated information comprising a graphical instructional table. The graphical instructional table includes a plurality of visually aligned rows and columns . . . an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step. 
Claim 21 further requires that the information label of each of the plurality of product containers to be positioned and configured to display horizontal visual alignment of the alphanumerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction . . . 
Accordingly, new Claims 21 and 29 require, inter alia, the limitations of multiple product containers with information labels affixed to the containers and positioned/configured such that the number steps directed to the use of the product contained within each of the containers are displayed in horizontal visual alignment when the plurality of product containers are arranged with the information labels facing outward in the same direction. Thus, new Claims 21 and 29 cannot be said to be directed to an abstract idea. More specifically, new Claims 21 and 29 are not directed to organizing human activity but to the positioning of specifically claimed labels on to a plurality of product containers such that certain information on the labels is in horizontal visual alignment across the plurality of containers.

	However, Applicant has not demonstrated whether any of the current claims is “significantly more” than an abstract idea. Instead, Applicant is describing the content of the printed matter on the label (e.g. the information that corresponds to the cleaning product in the container; graphical instructional table that includes a plurality of visually aligned rows and columns with each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product, etc.). Applicant is also emphasizing the benefit that such label provides to users (e.g. training and guiding users in the recommended use of a different cleaning products in a consistent/repeatable manner).    
	However, such information printed on the label is an abstract idea. It is also worth to note that the content of the printed matter is directed to nonfunctional descriptive matter (i.e. there is no new/unobvious functional relationship between the printed matter and the substrate). Accordingly, regardless of whether the printed matter (i.e. the textual and/or graphical information) is assumed to provide helpful information or training to the user, it is an abstract idea. Consequently, Applicant’s arguments are not persuasive. 
	Applicant’s assertions regarding the positioning of the labels is also not persuasive. Applicant is asserting that “new Claims 21 and 29 are not directed to organizing human activity but to the positioning of specifically claimed labels on to a plurality of product containers such that certain information on the labels is in horizontal visual alignment across the plurality of containers” (emphasis added).
	However, Applicant’s assertion does not appear to be consistent with the crux of the invention disclosed in the specification. Particularly, the invention is emphasizing the content of the printed matter on the label as opposed to the positioning of the labels or the arrangement of the containers, which Applicant is asserting above. For instance, the original disclosure is directed to educating or training users in recommended use of cleaning products ([0002]; [0006]); and the disclosure describes that “a specially configured label” is provided for each cleaning product; and wherein “the specially configured label has a written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps”( [0007]; also see [0009]; [0010]; [0013], etc.). 
Of course, the specification also describes the use of a website to supplement such training ([0008]; [0011]; [0014], etc.). 
The observation above confirms that Applicant’s assertion regarding the current invention are not persuasive. Particularly, Applicant appears to misconstrue (an/or add a new material into) the examples depicted in the figures (FIG 1A and FIG 6B). For instance, the exemplary webpage in FIG 6B is not necessarily indicating the need to arrange the plurality of products in a particular manner. This fact can easily be verified based on the specification since none of the descriptions in the specification suggests the need to physically (or virtually) arrange the plurality of products in a particular manner. Instead, the webpage (FIG 6B) is displaying (i) exemplary images of plurality of products, and (ii) the steps that one is required to perform in order to properly use a given product based on the information on the label of that product. Similarly, part of FIG 1 is also depicting exemplary products (FIG 1, label “12”), each labeled with a respective label (label “14”); and here also there is no teaching regarding the need to arrange the plurality of products in a particular manner. Consequently, Applicant’s assertions are not consistent with the original disclosure.    
Moreover, it is an old, well-known and conventional practice in the art to position a label in such a way that the printed matter on the label is easily viewable by a user; and or arrange a plurality of products so that their labels will be in horizontal alignment  when the plurality of product containers are arranged with the information labels facing outward in the same direction (e.g. see FIG 1 of US 5,145,377). 
Thus, such positioning of a label(s) on a container(s) of a product(s), and/or such arrangement the products,  does not render the current claims to be “significantly more” than an abstract idea. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 21-36 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 21 and 29 recites, “wherein the information label of each of the plurality of product containers are positioned and configured to display horizontal visual alignment of the alpha-numerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction”
However, the original disclosure does not have written description directed to the claimed arrangement of the plurality of product containers. Even considering FIG 6B of the drawings, it is depicting a webpage that displays: (i) exemplary images representing plurality of products, (ii) the steps that one is required to perform in order to properly use a given product based on the information on the label of that product; and (iii) an option that allows one to login to the online portal. Similarly, part of FIG 1 is also depicting exemplary products (FIG 1, label “12”), each labeled with a respective label (label “14”); and here also there is no teaching regarding the need to arrange the plurality of products in a particular manner.   
Accordingly, each of the current claims involves new matter at least for the reason indicated above. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 26 and 34 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 26 and 34 recites, “wherein the product description is in a font or type that is the largest font or type on the label” (emphasis added).
	However, it is unclear what alternative is encompassed per the term “type”. Even considering the disclosure, the specification appears to use the same term “font or type” even though it is referring merely to a font type (see [0031] of the specification; also see FIG 2A, label “14a”). Thus, it is unclear whether the intention was to imply “font type” as opposed to “font or type”.
8.                                     Claim Rejections - 35 USC §102 / §103
I.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

II.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 21, 22, 24-30 and 32-36 are rejected under 35 U.S.C.102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C.103 as being obvious over Tarvin 5,145,377.
	Regarding claim 21, teaches the following claimed limitations: a system for training and guiding a user in recommended use of cleaning products, the system comprising a plurality of product containers, each product container including: a cleaning product contained within the product container (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of product containers—such as a plurality of bottles—and wherein each container contains a specific chemical agent suitable for cleaning a specific surface), and an information label affixed to an exterior surface of the product container, the information label corresponding to the cleaning product contained within the product container and having graphical data, wherein the information label of each of the plurality of product containers are positioned and configured to display horizontal visual alignment of information regarding the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction (see FIG 1; alsosee  col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label that is affixed to the exterior surface of the bottle/container; and the label displays information related to the product in the container. It is further worth to not that the label contains graphical data as part of the information on the label, see col.3 lines 28-30. Accordingly, the label of each of the plurality of product containers are positioned and configured to display horizontal visual alignment of information regarding the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction).
Tarvin does not explicitly describe that the information has abbreviated information comprising a graphical instructional table that comprises a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product contained within the product container and including an alpha-numerical representation of a numbered step of the step-by-step order of use of the product, an icon corresponding to a represented activity of the numbered step, and an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step; and the information label of each of the plurality of product containers display horizontal visual alignment of the alpha-numerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers.
However, the limitations above are directed to printed matter. Particularly, the limitations above are describing the content (e.g. topic) of the information on the label; and therefore, the above limitations are directed to nonfunctional descriptive matter (i.e. there is no new/unobvious functional relationship between the printed matter and the substrate). Thus, such nonfunctional descriptive matter does not patentably distinguish the current claim from the prior art. 
Moreover, Tarvin already teaches that the implementation already involves incorporating additional information on the label, such as a graphical illustration that depicts the place or surfaces to be cleaned using the cleaning product contained in the bottle (col.3, lines 28-30). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label, including symbols and/or icons representing procedures; and thereby detailed information regarding the proper procedure for using and/or applying the cleaning agent, etc., and wherein such information is further provided using one or more languages that the user easily comprehends, so that the potential to misuse the product is minimized. 
The modification above also demonstrates that the user is trained in recommended use of each product, including the step-by-step order of use of each of the products in accordance with the information of the labels, etc.     
Regarding claim 29, a method for training and guiding a user in recommended use of products, comprising the steps of: providing a plurality of product containers, each product container including a cleaning product contained within the product container (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of product containers—such as a plurality of bottles—and wherein each container contains a specific chemical agent suitable for cleaning a specific surface); and affixing an information label to an exterior surface of each of the plurality of product containers, each information label corresponding to the cleaning product contained within the product container and having information comprising graphical data, wherein the information label of each of the plurality of product containers are positioned and configured to display horizontal visual alignment of information regarding the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction  (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label that is affixed to the exterior surface of the bottle/container; and the label displays information related to the product in the container. It is further worth to not that the label contains graphical data as part of the information on the label, see col.3 lines 28-30. Accordingly, the label of each of the plurality of product containers are positioned and configured to display horizontal visual alignment of information regarding the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction).
Tarvin does not explicitly describe that the information has abbreviated information comprising a graphical instructional table that comprises a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product contained within the product container and including an alpha-numerical representation of a numbered step of the step-by-step order of use of the product, an icon corresponding to a represented activity of the numbered step, and an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step; and the information label of each of the plurality of product containers display horizontal visual alignment of the alpha-numerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers.
However, the limitations above are directed to printed matter. Particularly, the limitations above are describing the content (e.g. topic) of the information on the label; and therefore, the above limitations are directed to nonfunctional descriptive matter (i.e. there is no new/unobvious functional relationship between the printed matter and the substrate). Thus, such nonfunctional descriptive matter does not patentably distinguish the current claim from the prior art. 
Moreover, Tarvin already teaches that the implementation already involves incorporating additional information on the label, such as a graphical illustration that depicts the place or surfaces to be cleaned using the cleaning product contained in the bottle (col.3, lines 28-30). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label, including symbols and/or icons representing procedures; and thereby detailed information regarding the proper procedure for using and/or applying the cleaning agent, etc., and wherein such information is further provided using one or more languages that the user easily comprehends, so that the potential to misuse the product is minimized. 
The modification above also demonstrates that the user is trained in recommended use of each product, including the step-by-step order of use of each of the products in accordance with the information of the labels, etc.     
Tavin teaches the claimed limitations as discussed above per claims 21 and 29. Tarvin further teaches:  
Regarding claims 22 and 30, the plurality of product containers includes at least two or more product containers having different shapes and sizes (FIG 1, labels “14”, “16”, “18”: e.g. at least two of the bottles have different shapes and sizes);
Regarding claims 24 and 32, the information label further includes a product description for the cleaning product contained within the product container (FIG 1, labels “14”, “16”, “18”: e.g. each label involves description of the product; such as: “GLASS CLEANER”, “DEODORIZER”, etc.). 
Regarding claims 25 and 33, Tavin teaches the claimed limitations as discussed above per claims 21 and 29.
The limitation, “the product description is provided in at least two different languages”, which is nonfunctional descriptive matter, is already addressed per the modification discussed with respect claims 21 and 29. Particularly, per the modification applied to Tarvin, each label already involves information provided using one or more languages that the user easily comprehends, so that the potential to misuse the product is minimized. 
  Regarding claims 26 and 34, Tavin teaches the claimed limitations as discussed above per claims 21 and 29. 
Tarvin further teaches, the product description is in a font or type that is the largest font or type on the label (FIG 1, labels “14”, “16”, “18”: e.g. each label involves description of the product; such as: “GLASS CLEANER”, “DEODORIZER”, etc., and wherein the font is the largest).  
  Regarding claims 27, 28, 35 and 36, Tavin teaches the claimed limitations as discussed above per claims 21 and 29. 
The limitations, “each of the icons comprises a drawing that conveys the action to be taken or not to be taken for each of the numbered steps”, and “the icon description corresponding to each of the steps is provided in at least two different languages”, are directed to nonfunctional descriptive matter. 
Nevertheless, the medication discussed per claims 21 and 29 already addresses the above limitations. Particularly, Tavin is modified by adding further textual and/or pictorial information on each label, including symbols and/or icons representing procedures; and thereby detailed information regarding the proper procedure for using and/or applying the cleaning agent, etc., and wherein such information is further provided using one or more languages that the user easily comprehends, so that the potential to misuse the product is minimized. 
●	Claims 23 and 31 are rejected under 35 U.S.C.103 as being obvious over Tarvin 5,145,377 in view of Guten 2011/0196720.
	Regarding claims 23 and 31, Tarvin teaches the claimed limitations as discussed above.
	Tarvin does not teach the use of a website to provide training materials regarding the clearing products (“providing training materials via a website for each of the cleaning products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, the training materials being complimentary to the information labels to explain and give additional substance to the abbreviated information on the labels”).
	It is worth to note that the recitation, “for training and reinforcing the training of the user in the recommended step-by-step order of use of the products”, is merely specifying the intended purpose of providing the training material; whereas, the recitation “the training materials being complimentary to the information labels to explain and give additional substance to the abbreviated information on the labels” is directed to the content (e.g. topic) of the training material, which is nonfunctional descriptive matter.  
	Nevertheless, Guten discloses a system that provides, via a website, training to users; such as, training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further training materials regarding the cleaning products, so that each user would have a further opportunity to expand his/her knowledge regarding the cleaning products.  
Response to Arguments.
9. 	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 08/11/2022). The arguments are not persuasive. Applicant argues, 
As explained above, each of the newly added claims require a plurality of product containers each having labels affixed to the containers. The labels include a graphical  instructional table having a plurality of visually aligned rows and columns with each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product contained within the product container. The step-by-step order includes an alpha-numerical representation of a numbered step of the step-by-step order of use of the product. The claims further require that the "information label of each of the plurality of product containers are positioned and configured to display horizontal visual alignment of the alpha-numerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction."
None of the cited art of record includes products with labels containing graphical instructional tables as required by Applicant's claims. As such, the cited art does not disclose or suggest Applicant's claimed labels that provide "display horizontal visual alignment of the alphanumerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction." 
Further, the visual alignment of the alpha-numerical representations of the step-by-step order cannot be ignored simply as being directed to printed matter. In this regard, the requirement that the numbered steps are aligned across a plurality of product containers defines a clear functional relationship between the printed matter of each label and the plurality of product containers to which the labels are affixed. See In re Distefano, 808 F.3d 845, 850 (Fed. Cir. 2015) ("Printed matter is given such weight if the claimed informational content has a functional or structural relation to the substrate.").

The Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, except for asserting that the cited references lack the claimed printed matter (e.g. labels that include “a graphical instructional table having a plurality of visually aligned rows and columns with each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the cleaning product contained within the product container . . . “),  Applicant does not present a convincing rationale and/or evidence as to why such nonfunctional descriptive matter is considered to patentably distinguish the current claims from the prior art. It is important to note that the content of the label, which is nonfunctional descriptive matter, does not patentably distinguish any of the current claims from the prior art. This is because there is no functional relationship between the printed matter and the product (See MPEP 2111.05, emphasis added), 
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.

 	Secondly, Applicant is relying on the new subject matter currently added to challenge the prior art. For instance, Applicant asserts that “the cited art does not disclose or suggest Applicant's claimed labels that provide ‘display horizontal visual alignment of the alphanumerical representations of the numbered steps of the step-by-step order of use of the products across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction.’"
	However, the above assertion is still not sufficient to overcome the obviousness analysis presented in the office-action. Particularly, part of the assertion is still directed to the content of the printed matter on the label, which is nonfunctional descriptive matter. As already pointed out above, such printed matter that lacks functional relationship with the product is not sufficient to patentably distinguish the current claims from the prior art. Furthermore, arranging two or more product containers in a desired manner, including an arrangement that maintains the information on the labels of the products to be in a horizontal alignment while facing outward in the same direction, is indeed obvious over the prior art (see FIG 1 of Tarvin). Accordingly, the new limitation that Applicant added is still obvious over the prior art.
	In addition, Applicant appears to s mischaracterize the analysis presented in the office action. Applicant asserts, “the visual alignment of the alpha-numerical representations of the step-by-step order cannot be ignored simply as being directed to printed matter” . However, establishing obviousness analysis regarding a claimed feature, including a limitation directed to printed matter, does not mean that the limitation is being ignored. So far, Applicant has not considered the obviousness analysis presented in the office-action. 
It is further worth to note that the original disclosure does not support Applicant’s newly added limitation. Even considering FIG 6B, which Applicant is relying on, the alpha-numerical representations of the step-by-step order use of the products are not necessarily in horizontal visual alignment “across the plurality of product containers when the plurality of product containers are arranged with the information labels facing outward in the same direction”. Moreover, such limitation does not appear to make sense since (i) different cleaning product containers have different shapes and/or sizes, and also (ii) different cleaning products may require different number of steps to perform different types of cleanings (e.g. some products may require just three or four steps, while others may require more than four or five steps, etc.). Accordingly, there appears to be no plausible rationale as to why a person skilled in the art would perform such arrangement, which the original disclosure does not even suggest. 
  	Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to overcome the prior art.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715